—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered February 27, 1998, which, upon a jury verdict, is in favor of the defendants and against her on the issue of liability.
Ordered that the judgment is affirmed, with costs.
As the plaintiff attempted to cross a street in the middle of the block, she walked into the side of a vehicle driven by the defendant Chris Baylis. Contrary to her contention, the jury verdict in favor of the defendants on the issue of liability was not against the weight of the evidence. The jury’s determination was supported by a fair interpretation of the evidence and, therefore, should not be disturbed (see, Nicastro v Park, 113 AD2d 129, 134).
*450The plaintiffs remaining contentions are either unpreserved for appellate review, without merit, or do not warrant reversal. Ritter, J. P., Altman, Friedmann and Goldstein, JJ., concur.